DETAILED ACTION
Examiner has withdrawn / vacated the previous Final action mailed on 10/12/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
This Office action is in response to the applicant’s communication filed 06/09/2021.
Status of the claims:
Claims 1 – 4, and 6 are pending in the application.
Claims 1 and 6 are amended.
Claims 5 and 7 – 12 are cancelled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jaraczewski (US 4817613), and further in view of Allen (US 20160067444 A1) and Pieslak (US 20080317991 A1).
Regarding claim 1, Jaraczewski discloses a medical delivery device (guiding catheter) (abstract) comprising:
a substantially non-porous composite liner (braided layer 12 and the flexible casing 16 applied) (column , lines ) comprising:
a material (braided layer 12) having a first plurality of pores (braided layer 12 has pores) (column 5, lines 8 - 23); and
a material (flexible casing 16) substantially filling the first plurality of pores (pores of layer 12) (Examiner’s note: the flexible coating 16 coats and impregnates the braided layers of 12 and 14) (column 5, lines 24 - 35); and
a metallic material (braided layer 14, which is made up of NiTi) having a second plurality of pores (pores of the braid) surrounding the substantially non-porous composite liner (Examiner’s note: the first braided layer 12 is coated in the flexible casing 16, and then the second braided layer 14 is placed over the flexible casing 16) (column 5, lines 24 - 35).
However, Jaraczewski is silent regarding wherein (i) the first material with pores is a lubricious material and (ii) wherein the coating is a reflowed thermoplastic elastomer. Conversely Jaraczewski does disclose using a coating which fills the pores of the first material for the purpose of bonding the two layers 12 and 14 (column 5, lines 24 – 50).
As to (i)
As to (ii), Pieslak teaches, in the same field of endeavor, a medical delivery device (assembly 100) comprising a first porous material (reinforcing structure 107) coated with a reflowed thermoplastic elastomer adhesive (first layer 105 – polyamides – paragraph [0030]) which fills the pores of the first porous material (paragraph [0028]). Because both references Jaraczewski and Pieslak teaches the use of a coating used to adhere a first and second layer (taught in Jaraczewski in column 5, lines 24 - 50) (taught in Pieslak in paragraphs [0028 – 0030]), it would have been obvious to one skilled in the art to substitute one material for another to achieve the predictable results of adhering two layers together for a medical device.
Regarding claim 2, the combination of Jaraczewski, Allen, and Pieslak teaches the device above and the combination further teaches wherein the lubricious material is selected from the group consisting of polytetrafluoroethylene, fluorinated ethylene propylene, polyethylene terephthalate, and combinations thereof (paragraph [0132] – Allen).
Regarding claim 3, the combination of Jaraczewski, Allen, and Pieslak teaches the device above and the combination further teaches wherein the lubricious material is in a form selected from the group consisting of a mesh, a braid, and a wound coil (column 5, lines 9 - 23).
Regarding claim 4
Regarding claim 6, the combination of Jaraczewski, Allen, and Pieslak teaches the device above and the combination further teaches, further comprising:
a second reflowed thermoplastic elastomer (Examiner’s note: the coating 16 of Jaraczewski is applied to both the braided layers 12 and 14, and the modification made above in view of Pieslak was such that the coating 16 was substituted for the thermoplastic coating of Pieslak) substantially filling the plurality of pores in the metallic material (Examiner’s note: coating 16 impregnates both braided layers – column 5, lines 9 – 23 of Jaraczewski).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 6, filed 06/09/2021, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, filed 11/22/2021, with respect to the previous action being a Final action have been fully considered and are persuasive.  The Final action mailed out on 10/12/2021 has been withdrawn. 
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. 
Regarding the argument of “In view of the above, it is unclear as to what support in Jaraczewski the "Examiner's note" relies on when alleging "the first braided layer 12 is coated in the flexible casing 16, and then the second braided layer 14 is placed over the flexible casing 16" (Office Action, pp. 4-5). In fact, nowhere does Jaraczewski teach or disclose that second layer 14 is placed over or external to flexible casing 16”, column 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        

/Ryan J. Severson/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        7